FLANDERS, Justice,
with whom Justice LEDERBERG joins, dissenting.
We respectfully dissent because, in our opinion, the testimony at issue, when viewed in context, shows that the state did not attempt to introduce evidence of defendant’s engaging in previous acts of alleged sexual misconduct. Therefore, we would hold that the trial justice did not err by *1077failing to provide a limiting instruction concerning the jury’s use of this evidence.
Although the lifeguard testified that she approached defendant on the evening in question and told him that “this has to stop, something like that, that can’t happen again,” we do not believe that this testimony constituted evidence of any pri- or sexual misconduct on defendant’s part. The lifeguard testified that she told defendant that “rubbing and touching other members * * * that this stuff is going to have to stop.” The state, however, did not offer this evidence to suggest that defendant had been “rubbing and touching other members” on previous occasions. Rather, in the context in which the lifeguard testified, she was merely relating how she told defendant that the conduct he had engaged in on this one occasion — repeatedly rubbing and touching another member of the club in a sexual manner — was against the club’s rules and that it had to stop. Indeed, before the lifeguard testified on this point, the prosecutor stated to this witness that “I’m just asking regarding what you said regarding [the victim].”
In any event, the state did not offer any specific evidence that defendant had ever touched any other members of the club in an inappropriate manner, or that the lifeguard had observed him doing so on other occasions. Thus, this was not a situation in which the trial justice was required to give a limiting instruction about previous sexual-assault evidence “even in the absence of a specific request by defense counsel to do so.” State v. Garcia, 743 A.2d 1038, 1052 (R.I.2000). Because Gallagher constitutes a judicial exception to the general raise-or-waive rule, see, e.g., Rule 51 of the Superior Court Rules of Criminal Procedure (requiring a party to “make[] known to the court the action which the party desires the court to take or his or her objection”), it should be narrowly construed. See Gallagher, 654 A.2d at 1210. In any event, defendant did not object to this evidence, nor did he request the trial justice to clarify the scope of the lifeguard’s testimony- or to eliminate any potential ambiguity therein by providing the jury with a limiting instruction. In these circumstances, we conclude, it is asking too much to demand that trial justices — in the middle of an ambiguous, unobjected-to exchange between a prosecutor and a witness — identify sua sponte a witness’s potential veiled reference to the defendant’s previous sexual misconduct, and then, unassisted by counsel, provide the jury with an appropriate limiting instruction.
Moreover, even if the trial justice had erred in this regard, we believe that the error was harmless in this case, given the lifeguard’s corroboration of the victim’s testimony about defendant’s pulling at the top of her bathing suit and the trial justice’s extremely negative assessment of defendant’s credibility.
The defendant also argued that the trial justice erred in denying his motion for a new trial. He suggests that the victim’s testimony was incredible and that the lifeguard’s testimony, far from corroborating the victim’s description of the incident, actually contradicted her version, especially with respect to defendant’s alleged touching of the victim and his asserted moaning during the incident.
“In deciding a motion for a new trial, the trial justice acts as a thirteenth juror and exercises independent judgment on the credibility of witnesses and on the weight of the evidence.” State v. Otero, 788 A.2d 469, 472 (R.I.2002) (quoting State v. Banach, 648 A.2d 1363, 1367 (R.I.1994)). If, after this review, the trial justice agrees with the verdict or if the evidence is such that reasonable minds could come to dif*1078ferent conclusions, then the motion should be denied. Otero, 788 A.2d at 472.
If we determine that the trial justice “has complied with the requisite procedure and has articulated an adequate rationale for denying a motion for a new trial,” we give that decision great weight and it will not be disturbed unless the trial justice “overlooked or misconceived material evidence relating to a critical issue or if the justice was otherwise clearly wrong.” State v. Bleau, 668 A.2d 642, 646 (R.I.1995) (quoting Banach, 648 A.2d at 1867).
Our review of the record reveals that the trial justice carefully considered the evidence in this matter, applied the appropriate standard, and clearly articulated his reasoning in denying the defendant’s motion. In doing so, the trial justice independently evaluated the testimony of the witnesses and assessed their credibility. He concluded that the victim was “forthright and candid” in her testimony. He also found that the lifeguard’s testimony largely supported the victim’s recitation of the facts. The trial justice also analyzed the testimony of defendant, noting that “[i]t was a completely different story from that told by the complaining witness.” In examining defendant’s testimony, the trial justice found that it was “incredible, disingenuous and not worthy of belief.” Thus, the trial justice concluded that defendant was not truthful.
“Now, I don’t know whether the jury viewed his testimony in the same light or not, but it’s obvious that they believed the State, according to the Court’s instructions regarding the second degree sexual assault, and believed that the state had proved its case beyond a reasonable doubt, any reasonable doubt, and as [the prosecution] argues, there were two versions of this scenario that were before the jury that could have equally been believed by them had they chose to do so. They chose not to believe the testimony of the defendant.
“The Court is not going to quarrel with that assessment * *
Although much of the record contains “he said, she said” testimony, the trial justice considered all of the evidence, assessed the witnesses’ testimony, and properly concluded that sufficient evidence existed to support the verdict. The mere fact that the trial justice did not attempt to reconcile every purported inconsistency in the various witnesses’ testimony about the incident does not mean that he erred in denying the motion for a new trial. Therefore, we conclude, the trial justice did not commit reversible error when he denied the defendant’s motion for a new trial.
For these reasons, we would deny the defendant’s appeal and affirm the judgment of conviction.